907 F.2d 1140Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Randolph Joseph GREENE, Defendant-Appellant.
No. 89-6413.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 18, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CR No. 60-69-A;  CA-89-617-AM)
Randolph Joseph Greene, appellant pro se.
Lawrence Eugene Spong, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Randolph Joseph Greene appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Greene, CR No. 60-69-A;  CA-89-617-AM (E.D.Va. Sept. 11, 1989).  We deny appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Upon consideration of the supplemental briefs and Greene's supplemental reply brief addressing the issue of custody, we find that the sentence Greene contests expired prior to filing and interpret his 28 U.S.C. Sec. 2255 petition as a request for a writ of coram nobis.    United States v. Bonansinga, 855 F.2d 476 (7th Cir.1988)